Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/173729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Examiner’s Note
On February 5, 2021 examiner left message for Applicant's representative Johnny Lam (Reg. No. 66,279). Examiner requested that applicants file terminal disclaimer and indicated that examiner is preparing the application for allowance. On February 5, 2021, Applicant's representative called examiner and indicated that they will file the terminal disclaimer. On 

Response to Amendment
This communication is in response to the amendment filed on 01/06/2021. The Examiner acknowledges amended claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-23. Claims 2, 5, 7, 9, 12, 14, 16, and 19 have been cancelled. No claims have been added. Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-23 are pending and claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-23are allowed.  Claims 1, 8, and 15 is/are independent. 

The double patenting rejection(s) of claims 1, 3-7, 8, 10-15, and 17-20 are withdrawn in view of the properly filed terminal disclaimer.

Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's RCE and arguments filed 01/26/2021 and 1/06/2021, respectively, have been fully considered and are persuasive. The rejection to the claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-23 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Grupe U.S. Patent 9866585 (hereinafter "Grupe") in view of Roth U.S. Patent 9306814 (hereinafter "Roth")) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claims 1, 8, and 15 the closest prior art does not disclose at least the following limitations in the recited context:

determining, using an operational status API of each of the plurality of remote devices of the first signal chain over the data communications network, that at least one remote device is currently performing, or is scheduled to perform, a media processing operation within a first window of time; 
schedulinq to determine, after the first window of time has elapsed and usinq the signal chain management API, a second signal chain comprising a plurality of remote devices that includes the remote device; and 
determining, using an operational status API of each of the plurality of remote devices of the second signal chain, that each of the plurality of remote devices of the second signal chain is not currently performing, and is not scheduled to perform, any media processing operation within a second window of time

Rather, Grupe discloses scanning network devices including interactive televisions for malware and viruses when such network devices have some available time. A master computer may issue polling requests to connected computers to determine a schedule of quiet times [Grupe 3:42-45; 4:60-5:5; 4:42-53; 4:60; 6:42-44].
However, Grupe does not disclose at least the limitations of claim 1 quoted above.  
To this, Roth adds a monitoring component exposes an API, and a request may be submitted via an API. Instance availability information can be provided by way of a web services API [Roth, 2:30-34; 7:60-8:4; 8:22-24; 18:55-19:4].
However, the combination of Grupe and Roth does not teach at least the limitations of claim 1 quoted above.    

For the reasons described above, the prior art of record does not disclose, with respect to independent claims 1, 8, and 15, features corresponding to those of independent claims 1, 8, and 15 in their respective contexts. Therefore, the independent claims 1, 8, and 15 are allowed.
Dependent claims 3, 4, 6, 10, 11, 13, 17-18, and 20-23 are allowed in view of their respective dependence from independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494           

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494